DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 15 of U.S. Patent No. 11,165,435. Although the claims at issue are not identical, they are not patentably distinct from each other because either claims 1 or 15 of USP 11,165,435 discloses similar limitations and functions as claimed in the claim 1 of the instant application, such as: comparing device, first digital-slope-quantizer, second digital slope-quantizer and second quantizer is different from the first quantizer.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 or 16 of U.S. Patent No. 11,165,435. Although the claims at issue are not identical, they are not patentably distinct from each other because either claims 1 or 15 of USP 11,165,435 discloses similar limitations and functions as claimed in the claim 1 of the instant application, such as: second quantizer is smaller than first quantizer.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,165,435. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 is in method format but the function of both claims are similar.  Therefore, claim 15 is rejected as wells as being rejected in claim 1.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,165,435. Although the claims at issue are not identical, they are not patentably distinct from each other because either claims 1 or 15 of USP 11,165,435 discloses similar limitations and functions as claimed in the claim 16 of the instant application, such as: the second quantization unit is smaller than the first quantization unit.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,165,435. Although the claims at issue are not identical, they are not patentably distinct from each other because either claims 1 or 15 of USP 11,165,435 discloses similar limitations and functions as claimed in the claim 17 of the instant application, such as: a switching device to selectively conduct an analog input signal to the input port; arranging a first capacitive device to couple to the switching device and the input port; and arranging a second capacitive device couple to the switching device and the input port; wherein a first capacitance of the first capacitive device is different from a second capacitance of the second capacitive device.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,165,435. Although the claims at issue are not identical, they are not patentably distinct from each other because either claims 1 or 15 of USP 11,165,435 discloses similar limitations and functions as claimed in the claim 18 of the instant application, such as: during a third phase before the first phase, arranging the switching device to conduct the analog input signal to the input port, and arranging the first capacitive device together with the second capacitive device to track and hold the analog input signal to generate the received signal.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,165,435. Although the claims at issue are not identical, they are not patentably distinct from each other because either claims 1 or 15 of USP 11,165,435 discloses similar limitations and functions as claimed in the claim 19 of the instant application, such as: a polarity of a voltage difference of the received signal is a first polarity, the step of generating the first set of digital signals to 23monotonically adjust the received signal at the input port during the first phase according to the first quantization unit comprises: increasing the voltage difference of the received signal at the input port by a first shifting voltage to generate a first shifted signal at the input port; and monotonically reducing the voltage difference of the first shifted signal at the input port to generate the first set of digital signals until the polarity of the voltage difference of the first shifted signal at the input port changes into a second polarity different from the first polarity according to the first quantization unit.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,165,435. Although the claims at issue are not identical, they are not patentably distinct from each other because either claims 1 or 15 of USP 11,165,435 discloses similar limitations and functions as claimed in the claim 20 of the instant application, such as: the voltage difference of the first shifted signal is adjusted to change into the second polarity, the step of generating the second set of digital signals to monotonically adjust the received signal at the input port during the second phase after the first phase according to the second quantization unit comprises: reducing the voltage difference of the first shifted signal at the input port by a second shifting voltage to generate a second shifted signal at the input port; and monotonically reducing the voltage difference of the second shifted signal to generate the second set of digital signals during the second phase until the polarity of the voltage difference of the second shifted signal at the input port changes into the first polarity according to the second quantization unit.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  11,165,435 in view of Chuang USP 10,862,464. Wang et al. fails to teach or suggest comparing device is a differential comparator.  While Chuang discloses in figures 2 and 5 comparing device architecture using a differential comparator as a comparing device (see col. 3, lines 66-67 and col. 7, line 38-39.  Therefore, it would be obvious to an ordinary skill in the art at the time the application was filing to implement differential comparator into the invention to meet design needs.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  11,165,435 in view of Cho et al. US 2011/0199010, Wang et al. fails to teach or suggest comparing device is a zero-crossing detector. While, Cho discloses in para. 0016, line 12 using zero-crossing detector for comparing voltage.  Therefore, it would be obvious to an ordinary skill in the art at the time of the application was filling to implement zero-crossing detector for comparing device to meet design needs.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: a first switching device, coupled to the first input terminal, for selectively conducting a first analog input signal to the first input terminal; 19a second switching device, coupled to the second input terminal, for selectively conducting a second analog input signal to the second input terminal; a third switching device, coupled to the first input terminal, for selectively conducting a reference voltage to the first input terminal; a fourth switching device, coupled to the second input terminal, for selectively conducting the reference voltage to the second input terminal; a first capacitive device, having a first terminal coupled to the first input terminal and a second terminal coupled to the first digital-slope quantizer; a second capacitive device, having a first terminal coupled to the second input terminal and a second terminal coupled to the first digital-slope quantizer; a third capacitive device, having a first terminal coupled to the first input terminal and a second terminal coupled to the second digital-slope quantizer; and a fourth capacitive device, having a first terminal coupled to the second input terminal and a second terminal coupled to the second digital-slope quantizer; wherein capacitances of the first capacitive device and the second capacitive device are different from capacitances of the third capacitive device and the fourth capacitive device.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein the capacitances of the first capacitive device and the second capacitive device are greater than the capacitances of the third capacitive device and the fourth capacitive device.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: a digital controller coupled to the output port, wherein the first digital-slope quantizer comprises: a plurality of first delay units, coupled to the digital controller, for generating a plurality of first delayed control signals according to a first control signal; a plurality of first latching circuits, coupled to the digital controller, the plurality of first delay units, and the second terminal of the first capacitive device, for monotonically adjusting the first received signal at the first input terminal according to the plurality of first delayed control signals and a second control signal during the first phase; and a plurality of second latching circuits, coupled to the digital controller, the plurality of first delay units, and the second terminal of the second capacitive device, for monotonically adjusting 20the second received signal at the second input terminal according to the plurality of first delayed control signals and a third control signal during the first phase.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein the second digital-slope quantizer comprises: a plurality of second delay units, coupled to the digital controller, for generating a plurality of second delayed control signals according to a fourth control signal; a plurality of third latching circuits, coupled to the digital controller, the plurality of second delay units, and the second terminal of the third capacitive device, for monotonically adjusting the first received signal at the first input terminal according to the plurality of second delayed control signals and a fifth control signal during the second phase; and a plurality of fourth latching circuits, coupled to the digital controller, the plurality of second delay units, and the second terminal of the fourth capacitive device, for monotonically adjusting the second received signal at the second input terminal according to the plurality of second delayed control signals and a sixth control signal during the second phase.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein, during the first phase, the first digital- slope quantizer is arranged to use a first shifting voltage to adjust a first voltage difference between the first received signal and the second received signal to generate a first shifted signal in between the first input terminal and the second input terminal when a polarity of the first voltage difference is a first polarity.
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein, during the first phase, the first digital- slope quantizer is further arranged to monotonically adjust the first shifted signal between the first input terminal and the second input terminal until the polarity of the first shifted signal changes into a second polarity different from the first polarity according to the first quantization unit.
Claim 11 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein, during the second phase, the second digital-slope quantizer is arranged to use a second shifting voltage to adjust the first shifted signal to generate a second shifted signal in between the first input terminal and the second input terminal when the polarity of the first shifted signal is the second polarity.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein, during the second phase, the second digital-slope quantizer is further arranged to monotonically adjust the second shifted signal between the first input terminal and the second input terminal until the polarity of the second shifted signal changes into the first polarity different from the second polarity according to the second quantization unit.
Claim 13 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein the comparing device comprises: a first differential resistor feedback amplifier, having a first input terminal and a second input terminal arranged to receive the first received signal and the second received signal respectively, a first output terminal and a second output terminal arranged to output a first output signal and a second output signal respectively, and a first switch coupled between the first output terminal and the second output terminal; a second differential resistor feedback amplifier, having a third input terminal and a fourth input terminal arranged to receive the first output signal and the second output signal respectively, a third output terminal and a fourth output terminal arranged to output a third output signal and a fourth output signal respectively, and a second switch coupled between the third output terminal and the fourth output terminal; and a third differential resistor feedback amplifier, having a fifth input terminal and a sixth input terminal arranged to receive the third output signal and the fourth output signal respectively, a fifth output terminal and a sixth output terminal arranged to output a fifth output signal and a sixth output signal respectively, and a third switch coupled between the fifth output terminal and the sixth output terminal; wherein the first switch, the second switch, and the third switch are controlled by a reset signal.
Claim 14 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein the first differential resistor feedback amplifier further comprises: a first field effected transistor, having a first gate terminal for receiving the first received signal, a first connecting terminal coupled to the second output terminal, and a second connecting terminal coupled to the second output terminal; and 22a second field effected transistor, having a first gate terminal for receiving the second received signal, a first connecting terminal coupled to the first output terminal, and a second connecting terminal coupled to the first output terminal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845